DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered. Claims 1-3, 11-25, and 29-39 as amended are pending, with claims 29-36 withdrawn.

Duplicate Claim Warning
Applicant is advised that should claim 19 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the transitional phrase “article in the form of” in claim 19 does not appear to have scope distinguishable from the phrase “article comprises a” in claim 37.

 Claim Rejections - 35 USC § 103
Claims 1-3, 11-14, 17, 20-25, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-181096 A (“Yanai”).
	As to claim 1, Yanai teaches a cured polymeric film, thus an article (para. 0117, teaching coating and curing). Yanai teaches that a substrate may be metal (para. 0087).  
	Yanai teaches the composition for coating includes an epoxy component (para. 0015), which may be bis (3,4 -Epoxycyclohexylmethyl) adipate (para. 0018) in a preferable amount of 30 to 70 wt %, which substantially overlaps the recited range. Yanai further teaches an unsaturated compound, which may be 4-hydroxybutyl vinyl ether (para. 0025). Yanai teaches the unsaturated compound is present in an amount from 20 to 89 % by weight (para. 0031), which overlaps the recited range of 5 to 30 percent by weight. Yanai further teaches the use of a cationic photoinitiator for polymerizing the epoxy component (para. 0055) and free radical photoinitiator for polymerizing unsaturated (vinyl ether) component (para. 0064). As such, the resulting film may be used on a metal and irradiated, thus cured (para. 0088) so as to have the second reaction product of the unsaturated component and radical photoinitiator, and first reaction product of cationic photoinitiator and epoxy compound. 
	While not exemplified, Yanai teaches a multifunctional compound having multiple unsaturations (para. 0032), and cites the use of urethane (meth)acrylate (para. 0040), which as shown by Yanai, is a product of a hydroxyl functional compound and an isocyanate compound (thermal curing agent). 
	As such, it would be obvious to coat and cure a metal substrate with the composition of Yanai, using the recited epoxy and vinyl ether compounds, including in the recited amounts, further using urethane (meth)acrylate, thus including a product of a hydroxyl compounds and thermal curing agent, as Yanai teaches these components and compositions may be used to coat a substrate.
	As to claim 2, Yanai teaches solvents only as an optional component (para. 0069). Furthermore, the examples of Yanai (paras. 0115-0116, table 1), include solvent only as a carrier for one of the initiators, and is calculated as having approximately 3 % solvent (based on 50 percent solvent in CPI), which is substantially solventless (see applicant’s specification, para. 0028, teaching substantially free as less than 5 %).
As to claim 3, Yanai does not explicitly teach thickness derived from anilox volume between 2-12 bcm. However, this limitation is interpreted as a product by process limitation, the process being coating by anilox rolls, for which the patentability is determined by the end product. See MPEP 2113. In this case, the examiner calculates that the application of a composition at 2 to 12 bcm (billion cubic microns per sq. inch, where 1 bcm converts to 1.55 cm3/m2) anilox volume would be expected to result in a coating have a thickness between approximately 3 and 19 micrometers. Yanai teaches coating on aluminum, a metal, at a thickness of 5 micrometers (para. 0154), which is within the range calculated by examiner as arising from the recited anilox volume. Yanai teaches applying at a thickness of preferably 1 to 25 micrometers (para. 0089), which encompasses the calculated range, and specifically exemplifies 5 micrometers (para. 0117), approximately 8 bcm by the Office’s calculation. As such, the recited thickness is obvious given the preferred range taught by Yanai.
 As to claim 11, Yanai does not state that the composition is an interpenetrating polymer network. However, since the composition is formed of the same monomers and initiators, it is presumed to be an interpenetrating network.
As to claim 12, Yanai does not state the recited crosslinking. However, since the composition is formed of the same monomers and initiators as recited, it is presumed to be crosslinked.
As to claims 13 and 14, Yanai teaches that the ethylenically unsaturated component (B) may be in combination (para. 0028), and that isobornyl acrylate may be used (para. 0028). Furthermore, Yanai teaches a third component (C) having multiple ethylenically unsaturated groups (para. 0032), and teaches that ethylene oxide adducts of trimethylolpropane triacrylate may be used (para. 0035), which includes those with 9 ethylene oxide groups. As such, Yanai clearly teaches the addition of other ethylenically unsaturated groups for free radical polymerization, including the recited compounds of claim 14.
As to claim 17, Yanai teaches forming a film to adhere thin layer substrates (para. 0091), thus a sheet.
As to claims 20-25, Yanai does not explicitly discuss any ink coating on the surface of metal or polymer film. However, the coating of Yanai may include pigments and dyes (para. 0069), and thus can be considered an ink as recited by claim 21. Moreover, since no distinction is made between an ink layer and coating layer, or an overvarnish layer as required by claim 25, the layer of polymeric material of Yanai can be considered to meet all three of these structures. As such, the layer of polymeric material of Yanai can be considered to be an article with an ink layer on the metal and a polymeric layer thereon, as required by claims 20-22 and 24, or the article with an polymeric film and ink layer as required by claims 20, 21, and 23, or three layers of polymer layer, ink layer, and overvarnish as required by claim 25.
As to claim 38, as discussed with respect to claim 1, Yanai teaches urethane (meth)acrylates formed from hydroxyl and isocyanates. While Yanai does not discuss blocked isocyanates, this is deemed a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since, in this case, the result is urethane (meth)acrylate, the product is deemed the same whether or not the isocyanate is capped prior to reaction with the hydroxyl group.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-181096 A (“Yanai”) as applied to claim 1, further in view of US 5,234,150 (“Yamamoto”).
As to claim 18, Yanai teaches applying to metal foil (para. 0092). While Yanai does not teach coils, it is known from Yamamoto, 7:67-8:5, metal foil may be stored in coil form. As such, coil form is an obvious variant of metal foil.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-181096 A (“Yanai”) as applied to claim 1, further in view of US 6,180,200 (“Ha”).
	Yanai does not teach a weight of the coating. However, Yanai teaches applying at a thickness of preferably 1 to 25 micrometers (para. 0089), and specifically teaches coating on aluminum, a metal, at a thickness of 5 micrometers (para. 0154), which is calculated to provide approximately 0.5 cubic cm of resin composition per square centimeter. While Yanai does not discuss the density of the resin, Ha teaches resin compositions for a similar purpose, containing similar cationically curable and radically curable resins (see, especially, Table 1, showing combination of cycloaliphatic epoxy, vinyl ether diluent, and radical and cationic initiator), and teaches that such coatings have a density of approximately 1.02 g/ml (g/cc) (Ha, 11:30-35). Given the similarity in composition, it is reasonable to calculate that the coating of Yanai, applied at a thickness of 5 micrometers, with a similar composition, would provide a coating weight of approximately 0.5 mg/sq cm, which is within the recited range.

Claim(s) 1, 2, 11-14, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,180,200 (“Ha”) as evidenced by US 5,631,307 (“Tanaka”).
Ha teaches an article of a substrate that may be metal substrate (12:5-10) having a radiation cured composition applied thereto. Ha teaches a cationic photoinitiator (5:30-35) and cationically curable epoxy resin that may be bis(3,4-epoxycyclohexyl)adipate (10:5-10). Ha teaches a free radical photoinitiator (10:10-15) and radically curable compounds including a reactive diluent that may be vinyl ether (9:30-35). Ha specifically exemplifies the use of DVE-3 vinyl ether diluent (12:30-35), which as evidenced by Tanaka, 14:55-60, is triethyleneglycol divinyl ether. Ha further teaches an acrylate oligomer, preferably urethane diacrylate which is a reaction product of a polyol and an isocyanate, thus a thermal curing agent (7:44-49), along with a product of cationic resin and cationic initiator, and product of radically curable compound and radical photoinitiator.
Ha teaches between and 10 and 99 wt % of the cationic epoxy resin (10:1-5), which includes the recited range of 30 to 60 wt %, and reactive diluent (which may include the vinyl ether) of 10 to 50 wt % (9:15-20), which overlaps the recited range of 5 to 30 wt %. Given the teachings of Ha, it would be obvious to modify the composition on a metal substrate, using the recited epoxy resin and vinyl ether, including in the recited range, as Ha suggests values having the recited range.
As to claim 2, Ha teaches the essential components being the oligomer, initiators, diluents and epoxy resin (claim 1), and thus contemplates compositions having not volatile organics.
As to claim 11, Ha does not state that the composition is an interpenetrating polymer network. However, since the composition is formed of the same monomers and initiators, it is presumed to be an interpenetrating network.
As to claim 12, Ha does not state the recited crosslinking. However, since the composition is formed of the same monomers and initiators as recited, it is presumed to be crosslinked.
As to claims 13 and 14, Ha teaches other reactive diluents, and specifically exemplifies isobornyl acrylate as a diluent in combination with DVE-3 (triethylene glycol divinyl ether), and as such, the use of such acrylate is an obvious modification suggested by Ha.
As to claim 38, as discussed with respect to claim 1, Ha teaches urethane (meth)acrylates formed from hydroxyl and isocyanates. While Ha does not discuss blocked isocyanates, this is deemed a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since, in this case, the result is urethane (meth)acrylate, the product is deemed the same whether or not the isocyanate is capped prior to reaction with the hydroxyl group.

Claim(s) 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,180,200 (“Ha”) as evidenced by US 5,631,307 (“Tanaka”) as applied to claim 1, further in view of EP 1866371 B1 (“James”).
As to claims 15 and 16, Ha teaches the use of diols in the composition, in amounts of 20 wt % or less (claim 1) which is within the range recited by claim 16, but does not teach the recited diols. James teaches ultraviolet curable resin compositions including cycloaliphatic epoxies, cationic photoinitiators, radical monomers, and radical initiators (para. 0001), and teaches that polycarbonate polyols, including polycarbonate diols (para. 0018), may be used as crosslinkers and flexibilizers in cationically curable coatings (para. 0015), which provide durability, heat and hydrolytic stability. As such, the use of polycarbonate diols in the composition of Ha is an obvious modification suggested by James for providing flexibility, durability, heat and hydrolytic stability, and which would be expected to result in a reaction product of the cationic photoinitiator, the epoxy compound suitable for cationic polymerization, and the polycarbonate diol.

Claims 19 and 37 are is rejected under 35 U.S.C. 103 as being unpatentable over US 6,180,200 (“Ha”) as evidenced by US 5,631,307 (“Tanaka”) as applied to claim 1, further in view of US 2003/0127415 (“Carballido”).
The discussion of Ha with respect to claim 1 is incorporated by reference. Ha teaches coatings on metals, but not screwcaps. However, Carballido teaches metallic closures, including screw closures (screw caps) (claim 9), and teaches the utility of a coating, such as epoxy coating, thereon, for corrosion control (para. 0047). As such, the use of the epoxy coating composition to coat screw caps for image protection and corrosion control, is an obvious use of the coating of Ha. 

Response to Arguments
Applicant's arguments filed 25 July 2022  have been fully considered but they are not persuasive. In particular, as discussed above, the cured product of urethane acrylate can be considered a reaction product of hydroxyl compounds and polyisocyanates, a thermal curing agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764